NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                            WILLIAM W., Appellant,

                                          v.

                          BROOKE S., P.W., Appellees.

                               No. 1 CA-JV 13-0221
                                FILED 3-4-2014


           Appeal from the Superior Court in Maricopa County
                             No. JS507174
               The Honorable Peter A. Thompson, Judge

                                    AFFIRMED


                                    COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Law Office of James E. Holland, P.C., Mesa
By James E. Holland
Counsel for Appellee Mother
                        WILLIAM W. v. BROOKE S.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Randall M. Howe joined.


G E M M I L L, Judge:

¶1            This is an appeal from a juvenile court order severing a
father’s parental rights. For the reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           William W. (“Father”) and Brooke S. (“Mother”) are the
biological parents of P.W., who was born in 2007. Mother and Father
were married in January 2007, and a dissolution of the marriage was
granted in June 2008. Mother and Father received joint legal custody of
P.W., with Mother designated as the primary residential parent and
Father ordered to pay child support.

¶3            Mother testified that when Father had custody, he was
irresponsible and did not adhere to Family Court orders to return P.W. to
Mother at specified times or locations. In April 2011, the juvenile court
awarded Mother temporary sole legal custody of P.W. In March 2012, the
court awarded Mother permanent sole legal and physical custody of P.W.
and permanently suspended Father’s parenting time.            Father last
exercised parenting time with P.W. in April 2011.

¶4            In June 2011 and November 2011, Father filed petitions to
reinstate joint custody and to reinstate holiday parenting time, but he
failed to appear at the scheduled hearing on those petitions in December
2011, and they were dismissed.

¶5            Mother filed a petition to terminate Father’s parent-child
relationship in May 2012. On the first day of the severance trial in March
2013, Mother and Father both appeared and were represented by counsel.
But Father failed to appear for the second day of the trial in June 2013, and
the court proceeded in absentia, with Father’s counsel representing him.

¶6            On the first day of trial, Father’s testimony was inconsistent
and difficult to understand. He testified that he had sent birthday and
Christmas cards to P.W. He also said he had written emails to P.W.


                                     2
                       WILLIAM W. v. BROOKE S.
                         Decision of the Court

through her mother, but he did not introduce corroborating evidence. He
further testified that he had bought gifts for P.W. but that they were at his
home, and no further proof of them was offered.

¶7           Father admitted that he was behind in paying court-ordered
child support and that he had absconded from work release for almost a
year, from June 2011 until May 2012. Father testified he was unsure about
whether he had been paying child support during the time he had
absconded.     When asked about failing to appear at family court
proceedings, Father testified that he either did not know about the
hearings or did not learn about them until the day of the hearing.

¶8           Father revealed a general lack of knowledge regarding his
daughter. At trial, he did not know the name of P.W.’s pediatrician or the
name of the practice. During an interview with the guardian ad litem,
Father was not aware of P.W.’s stomach pains, but he did express that he
missed his daughter.       Father never testified, however, about his
relationship with P.W. nor did he express interest in visitation beyond
saying that he had tried to contact and visit P.W. through several email
messages to Mother. Father admitted that, in one of the emails, he called
Mother a sociopath, told Mother that she lied and hurt people with no
remorse, and that she hated herself.

¶9           Mother testified that P.W. had not received any gifts, calls,
or text messages from Father during the past two years. Mother also said
P.W. never spoke about Father. Mother is in a serious relationship with
her current boyfriend and they have discussed marriage and adoption.

¶10           The juvenile court found by clear and convincing evidence
that Father had abandoned P.W. by failing to provide reasonable support
and to maintain regular contact with the child. The court also found that
Father made only minimal efforts to support and communicate with P.W.
and failed, without just cause, to maintain a normal parental relationship.
The court noted that Father used his relationship with P.W. as a tool to
torment Mother and had presented nothing to refute that the alleged
incidents of tormenting Mother had occurred. The court further noted
that Mother had a legitimate order of protection barring Father’s contact
with her based on his threats to harm her, and the maternal grandparents
could provide a safe, permanent, and stable environment capable of




                                     3
                       WILLIAM W. v. BROOKE S.
                         Decision of the Court

addressing all of the child’s needs and were ready, willing, and able to
adopt P.W. in the event of Mother’s death. 1

¶11           Father timely appeals. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) section 8-235(A).

                             DISCUSSION

¶12           A parent’s right to “the companionship, care, custody, and
management of his or her children” is a fundamental, constitutionally
protected right. Stanley v. Illinois, 405 U.S. 645, 651 (1972). We review a
juvenile court’s severance order for an abuse of discretion and accept the
court’s factual findings unless clearly erroneous. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8, 83 P.3d 43, 47 (App. 2004).
Similarly, we view the facts in a light most favorable to affirming trial
court’s findings. In re Maricopa County Juvenile Action No. JS-8490, 179
Ariz. 102, 106, 876 P.2d 1137, 1141 (1994).

¶13           Father alleges the juvenile court erred (1) in not making
jurisdictional findings, (2) by finding the statutory ground of
abandonment as a basis for terminating his parental rights, and (3) by
finding severance to be in P.W.’s best interests.

                         Jurisdictional Findings

¶14           Father argues that the juvenile court erred because its
findings of fact and conclusions of law did not include determinations that
the court had jurisdiction, that severance was found by clear and
convincing evidence, and that the case was not subject to the Indian Child
Welfare Act, in accordance with the Rules of Procedure for the Juvenile
Court. Father is correct that the juvenile court’s formal findings,
conclusions, and severance order filed August 6, 2013, did not include
these necessary findings. As a result, this court entered an order re-
vesting jurisdiction in the juvenile court to address its jurisdiction. The
juvenile court then entered supplemental findings by minute entry on
September 16, 2013, determining that the court had exclusive jurisdiction

1 Additionally, Father moved to set aside the severance ruling and to reset
the second day of trial, claiming that he had undergone an emergency
medical procedure and could not appear on that day. The Court denied
the motion when Father provided no confirming medical records after a
reasonable period of time.



                                    4
                        WILLIAM W. v. BROOKE S.
                          Decision of the Court

pursuant to A.R.S. § 8-532, Father was properly served in accordance to
Rule 64 of Arizona Rules of Juvenile Procedure and Rule 5 of Arizona
Rules of Civil Procedure, and the case was not subject to the Indian
Welfare Act of 1978, 25 U.S.C. §§ 1901-1963. Additionally, the court had
previously stated that its finding of abandonment was proven “by clear
and convincing evidence” in its minute entry ruling filed July 3, 2013. On
the record as a whole, the challenged jurisdictional deficiencies have been
cured.

                               Abandonment

¶15           Under A.R.S. § 8-533(B), parental rights may be terminated
only upon a finding that at least one statutory ground for severance has
been established by clear and convincing evidence. Abandonment is one
of these statutory grounds, which is defined in A.R.S. § 8-531(1):

       “Abandonment” means the failure of a parent to provide
       reasonable support and to maintain regular contact with the
       child,    including    providing      normal     supervision.
       Abandonment includes a judicial finding that a parent has
       made only minimal efforts to support and communicate
       with the child. Failure to maintain a normal parental
       relationship with the child without just cause for a period of
       six months constitutes prima facie evidence of
       abandonment.

The juvenile court found that Father failed to provide reasonable support
or maintain regular contact with P.W. and that Father had failed to
maintain a normal parental relationship with the child without just cause.
The court based these findings on Father’s repeated failure to pay child
support, Father’s failure to attempt parenting time with P.W. through
Mother or P.W.’s grandparents, Father’s filing of petitions to reinstate
joint custody on several occasions but then failing to show up at the
hearings, Father’s not sending gifts or cards over the past two years other
than one card in November 2011, and the absence of a meaningful parent-
child relationship with P.W.

¶16          Father relies on this Court’s opinion in Calvin B. v. Brittany B.
in which we stated:

       We hold that a parent who has persistently and substantially
       restricted the other parent’s interaction with their child may
       not prove abandonment based on evidence that the other
       has had only limited involvement with the child.


                                      5
                        WILLIAM W. v. BROOKE S.
                          Decision of the Court

232 Ariz. 292, 293, ¶ 1, 304 P.3d 1115, 1116 (App. 2013). The facts in Calvin
B. are distinguishable from the facts in this case, however. In Calvin B., the
mother sought protective orders in response to the father’s petitions to
gain fathering time, effectively using the court system as a way to block
the father from having any chance to interact with the child. Id. at 294-95,
¶¶ 3, 7-10, 304 P.3d at 1117-18. Furthermore, the father in Calvin B. made
continuous efforts to seek visitation by contacting the mother or the
grandparents until the filing of the petition to terminate his parental
rights. Id. The father in Calvin B. also had filed several petitions to
reinstate parenting time and was awarded supervised visits up to and
throughout the severance trial. Id.

¶17            In contrast, in this case Father provided no evidence to show
that he has made reasonable efforts to maintain contact with P.W. Mother
resorted to court action in response to misuse of parenting time by Father.
In December 2012 Father filed a petition to modify child custody but failed
to appear at the hearing. Father’s actions are more analogous to the facts
in Matter of Appeal in Pima County Severance Action No. S-1607, 147 Ariz.
237, 709 P.2d 871 (1985), in which the supreme court upheld a juvenile
court’s severance after noting that although the father had petitioned to
further his visitation rights, the petition was dismissed by stipulation and
the father “took no further legal action to ensure his visitation rights.” Id.
at 239, 709 P.2d at 873.

¶18           Father further asserts that nonsupport or failure to pay child
support alone is not enough to establish abandonment. Although this
court has previously concluded that nonsupport is not enough on its own
to establish abandonment, see In re Yuma County Juv. Ct. Action No. J-87-
119, 161 Ariz. 537, 539, 779 P.2d 1276, 1278 (App. 1989), the juvenile court
here did not base its decision solely on failure to pay child support.

¶19           We conclude that sufficient evidence supports the juvenile
court’s findings and conclusions that Father abandoned P.W. within the
meaning of A.R.S. §§ 8-533(B)(1) and -531(1).

                           Child’s Best Interests

¶20           To determine whether severance is in the best interests of a
child, the court balances the “unfit” parent’s rights against the child’s
rights. Kent K. v. Bobby M., 210 Ariz. 279, 287, ¶ 37, 110 P.3d 1013, 1021
(2005). Termination of the parent-child relationship is in the child’s best
interests if the child would be harmed from continuation of the
relationship or would benefit from the termination. Mary Lou C., 207 Ariz.



                                      6
                       WILLIAM W. v. BROOKE S.
                         Decision of the Court

at 50, ¶ 19, 83 P.3d at 50. The best interests determination requires a
preponderance of the evidence, Kent K., 210 Ariz. at 284, ¶ 22, 110 P.3d at
1018, and we view the facts in a light most favorable to affirming the trial
court’s findings. JS-8490, 179 Ariz. at 106 876 P.2d at 1141.

¶21          Father has repeatedly violated court orders regarding
parenting time and has been unreliable in attending court dates and
making child support payments. The evidence revealed that Father has
willingly used P.W. as a means to torment Mother. The juvenile court
found that the record was almost devoid of evidence that Father had
genuine concern or affection for P.W.

¶22            Furthermore, P.W.’s grandparents have expressed a
willingness to adopt P.W. in the event of Mother’s death or incapacity,
and the juvenile court found that P.W. is readily adoptable and that
severance will further provide opportunity for stability and permanency
should Mother die or become incapacitated. Although this court recently
issued a decision explaining that adoptability alone is insufficient to make
a best interests determination for a child already in a stable and
permanent environment, see Jose M. v. Eleanor J., __ Ariz. ___, ___ ¶ 23, 316
P.3d 602, 606-07 (App. 2014), the use of P.W. to torment Mother
demonstrates an additional factor that supports the juvenile court’s best
interests finding. On this record, the juvenile court did not abuse its
discretion in finding that severance was in the best interests of P.W.

                              CONCLUSION

¶23          We affirm the juvenile court’s judgment.




                                 :mjt




                                     7